Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response file on 04/30/2020.
Claims 1-7 and 15-20 have been examined in this application.  This communication is the first action on the merits.


Election/Restrictions
Applicant’s election without traverse of claims 1-7, and 15-20 in the reply filed on 11/24/2021 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to a Judicial Exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1-7 are directed to a system or machine and claims 15-20 are directed towards a method or process.  
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of determine monetary information related to an energy price; determine an electric vehicle (EV) power limit PLIM for a total amount of EVs in an EV charging network…receive…a bid including: an agent monetary value, a desired charging rate PD, and a charging interval, and allow the EVs associated with the two or more agents to be charged based on each of the bids, as drafted covers certain methods of organizing human activity.  That is determining how to allocate power to Electric Vehicles falls within the category of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore, the claim recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a network interface configured to facilitate data communication via a network; a memory; a processing circuit comprising a processor, and two or more agents.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a network interface configured to facilitate data communication via a network; a memory; a processing circuit comprising a processor, and two or more agents, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 2, claim 2 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of The charging management system of claim 1, wherein: the monetary information includes information indicative of a predicted price Xpred; prior to charging the EV's, determine, based on each of the bids, an aggregate power demand for the interval, and compare the aggregate power demand to the EV power limit PLIM…allow the EVs associated with the two or more agents to be charged based on the comparison, as drafted covers certain methods of organizing human activity.  That is determining how to allocate power to Electric Vehicles falls within the category of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore, the claim recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a processing circuit., This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a processing circuit, represents a generic computer component and is recited at a high level of generality such that it amounts to no more MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 3, claim 3 further narrows the abstract idea of  claims 1 and 2, and only contains the additional element of a processing circuit.  The additional element of a processing circuit, as drafted is recited at a high level of generality such that it amounts to adding the words “apply it” to the additional exception, and does therefore not integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 4, claim 4 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of The charging management system of claim 3,… set an energy price for all of the EVs equal to the predicted price Xpred, as drafted covers certain methods of organizing human activity.  That is setting or defining an energy price falls within the category of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore, the claim recites an abstract idea.  
In addition, with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, the additional element of a processing circuit, as drafted is recited at a high level of generality such that it amounts to adding the words “apply it” to the additional exception, 
As per claim 5, claim 5 only further narrows the abstract idea of claims 1 and 2, and only contains the additional element of a processing circuit.  The additional element of a processing circuit, as drafted is recited at a high level of generality such that it amounts to adding the words “apply it” to the additional exception, and does therefore not integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 6, claim 6 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of The charging management system of claim 5…determine an energy price for the power provided; and bill all of the EVs the energy price, as drafted covers certain methods of organizing human activity.  That is, determining an energy price to charge Electric Vehicles falls within the category of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore, the claim recites an abstract idea.  
In addition, with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, the additional element of a processing circuit, as drafted is recited at a high level of generality such that it amounts to adding the words “apply it” to the additional exception, and does therefore not integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 7, claim 7 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of The charging management system of claim 5…allocate the remaining amount of charging capacity so that the EV corresponding to the highest bid is charged before an EV with a next highest bid is charged; determine a first charging price for the power provided at the minimum charging rate Pmin;-45-4815-4482-9113Atty. Dkt. No.: 051583-0936  determine a second charging price higher than the first charging price for the remaining amount of charging capacity. determine a rebate amount based on a difference between at a cost of the remaining amount of charging capacity at the second price and a cost of the remaining amount of charging capacity at the first price; and allocate a portion of the rebate amount to each of the EVs that received less power than in the bids corresponding to those EVs, as drafted cover certain methods of organizing human activity.  That is determining how to allocate power to Electric Vehicles, determining a price for charging a vehicle, as well as determining and allocating a rebate, fall within the category of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities, or behaviors; business relations).  Therefore, the claim recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a processing circuit., This additional element amounts to a generic computer component and is MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a processing circuit, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 15, claim 15 is substantially similar to claim 1.  See relevant rejection to claim 1. 
As per claim 16, claim 16 is substantially similar to claim 2, See relevant rejection to claim 2.  
As per claim 17, claim 17 is substantially similar to claim 3, See relevant rejection to claim 3.
As per claim 18, claim 18 is substantially similar to claim 5, See relevant rejection to claim 5.
As per claim 19, claim 19 is substantially similar to claim 6, See relevant rejection to claim 6.
As per claim 20, claim 20 is substantially similar to claim 7, See relevant rejection to claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. Claims 1 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Heitmann (US 8154246 B1), in view of Brooks (US 9944194 B1).


As per claim 1, Heitman discloses A charging management system, comprising: a network interface configured to facilitate data communication via a network; (Heitmann, See at least: (Column 3, Lines 15-23) FIG. 1 is a functional block diagram illustrating a system 100 for charging an electric vehicle according to one exemplary embodiment of the invention. The system 100 can include a personal computer (PC) 127, a smart thermostat 133, and the computer communications network 167. The computer communications network 167 can comprise a wide area network ("WAN"), local area network ("LAN"), or the Intranet. (Column 13, Lines 25-30) When used in a LAN networking environment, the computer 127 is often connected to the local area network 167A through a network interface or adapter 153. When used in a WAN networking environment 167B, the computer 127 typically includes a modem 154 or other means for establishing communications over WAN 167B, such as the Internet.)
Heitman discloses a memory; a processing circuit comprising a processor, Heitmann discloses a processor or CPU and a memory. (Heitman, see at least: (Column 12, Lines 8-11) As noted in FIG. 1 the CPU 116D can run or execute a vehicle charging program interface 129A which may be stored in memory 118C.)
Heitman discloses the processing circuit configured to: determine monetary information related to an energy price; Heitmann discloses determining the monetary information related to an energy price or the current market price for energy. (Heitman, See at least: (Column 6, Lines 57-63) The charging program 120 can monitor a regional transmission operator (RTO) or industry standard operators (ISOs) market signals which may inform the charging program 120 the daily/hourly (time increment) rate of 
Heitman discloses transmit the monetary information to two or more agents, each of the two or more agents associated with an EV in the EV charging network, Heitman discloses transmitting the monetary information (or current energy prices) to an agent (or vehicle which includes a charging program) associated with an electric vehicle (EV 101).  (Heitman, See at least:  Figure 1 and (Column 6, Lines 57-63) The charging program 120 can monitor a regional transmission operator (RTO) or industry standard operators (ISOs) market signals which may inform the charging program 120 the daily/hourly (time increment) rate of energy such as the present rate for electrical power which may be expressed in cents or dollars (currency) per kilowatt hour.)  Heitman discloses that the vehicle can contain the charging program 120. (Heitmann, See at least: (Column 6, Lines 42-47) The charging program 120B of the charging station 125 can be the same as the charging program 120A discussed above with respect to the electric vehicle 101. However, it is envisioned that either one of the electric vehicle 101 or the charging station 125 would contain and run or execute the charging program 120.)  The Examiner notes that the electric vehicle in Heitman, which includes a CPU, a memory, a wireless communication device, and a charging program which receives monetary information related to the current (see (column 6, Lines 57-63)) or historical (see, Column 11, Lines 14-31) energy prices, is equivalent to the “agent” of the current application.  Heitmann discloses the presence of two or more vehicles or agents.  (Heitmann, See at least: (Column 7, Lines 62-67) The first column of table 300 illustrates a window of time in one hour increments between the hours of 10:00 PM and 
Heitman discloses receive, from each of the two or more agents, a bid including: an agent monetary value, a desired charging rate PD, and a charging interval.  Heitmann discloses an initial price set point or bid received from an agent or vehicle which includes a charging program 120a that executes a charging program 120. (Heitmann, See at least: (Column 8, Lines 10-13 ) While only a single initial price set point of ten cents per kilowatt hour as illustrated in FIG. 3, it is envisioned that a user may be able to enter different price set points for each time increments listed in table 300.  (Column 14, Lines 28-33) The computer program 120 can receive an initial price set point 206 that a user may wish to pay to purchase energy such as electricity for storing in an energy storage unit 122 of an electric vehicle 101.)  Heitman discloses the computer program 120 executed by the charging program 120 in the vehicle. (Heitmann, See at least: (Column 6, Lines 42-47) The charging program 120B of the charging station 125 can be the same as the charging program 120A discussed above with respect to the electric vehicle 101. However, it is envisioned that either one of the electric vehicle 101 or the charging station 125 would contain and run or execute the charging program 120.) Heitman teaches receiving from an agent (or vehicle which includes a charging program), a desired charge rate. (Heitmann, See at least: (Column 10, Lines 50-56) This table 400 can be provided in the user interface 201 of FIG. 2. Similar to FIG. 3 and as described above, in the alternative, the charging program 120 may also adjust the charge rate offset 323 automatically. For example, the charging program 120 can determine what is the optimum rate to charge the energy storage unit  Heitmann discloses receiving charging intervals or time segments from an agent.  (Heitmann, See at least: (Column 8, Lines 54-61) For example, if a user entered a maximum price offset 208 comprising five cents per kilowatt hour, then the charging program 120 could calculate smaller price offsets 208A-208D based on the number of time segments 305 provided in the time segment column 305. Using this distributed invariable spectrum of offset values based on the maximum price offset value 208, the charging program 120 can provide increased value for the electric vehicle user. (Column 8, Lines 22-28) The third column 315 indicates the price level for a given time segment 305 for a particular day. As noted previously, other time increments, besides hourly increments, are within the scope of the invention. For the example illustrated in FIG. 3, the price level 315 for the time window between 10:00 PM and 3:00 AM appears to be at twelve cents per kilowatt hour.) 
Heitmann discloses and allow the EVs associated with the two or more agents to be charged based on each of the bids. Heitmann discloses charging a vehicle based on meeting an acceptable agent or user specified bid criteria.  (Heitmann, See at least: (Column 15, Lines 10-15)  In Step 640, the charging program 120 can allow the smart charger 114 to start charging the energy storage unit 122 of the vehicle 101 at a price which is at or below the initial price set point 206 adjusted by any individual price elasticity value or price offset value as described above in connection with FIGS. 3-4.)


determine an electric vehicle (EV) power limit PLIM for a total amount of EVs in an EV charging network.

While Heitmann does discloses a power limit for individual EVs, Heitmann does not disclose a power limit for a total amount of EV’s.  (Heitmann, See at least: (Column 9, Line 62 – Column 10 Line 2) As another example with respect to charge rates, as of this writing, there can be at least three different charge rate ranges which will be identified as follows: Level One; Level Two; and Level Three charge ranges. A Level One charge rate range may comprise a charge rate range of about 1.5 kilowatt hours to about 3.0 kilowatt hours. However, other rates beyond these end exemplary endpoints are possible and are within the scope of the invention.)  Brooks however, teaches determine an electric vehicle (EV) power limit PLIM for a total amount of EVs in an EV charging network.  Brooks teaches an EV power limit, or an available amount of power to charge EV’s, for a total amount of electric vehicles. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Heitmann to include the determine an electric vehicle (EV) power limit PLIM for a total amount of EVs in an EV charging network, as taught by Brooks.  One of ordinary skill in the art would have recognized as Brooks states (Column 1, Lines 31-40) Generally, electric vehicles are encouraged to charge during off-peak hours of the electrical grid to prevent the increase of loads during on-peak hours. However, setting fixed charging times for off-peak charging of electric vehicles results in most electric vehicles being programmed to start charging at the same time. Given the typical usage of an electric vehicle, the time needed to recharge the vehicle may result in the vehicle being charged well before the time the owner needs the vehicle charged. Accordingly, there is no need to charge electric vehicles at the same off-peak time.
As per claim 15, claim 15 contains the same limitations as claim 1.  See relevant rejection of claim 1.
Claims 2 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Heitmann (US 8154246 B1), in view of Brooks (US 9944194 B1), in further view of Potter et al. (US 20210323431 A1), in further view of North et al. (US 20160370806 A1).
As per claim 2, Heitmann in view of Brooks teaches the charging management system of claim 1. While Heitmann does discloses transmitting monetary information (Heitman, See at least:  Figure 1 and (Column 6, Lines 57-63), it does not disclose wherein: the monetary information includes information indicative of a predicted price Xpred;


prior to charging the EV's,  the processing circuit is configured to: determine, based on each of the bids, an aggregate power demand for the interval, and compare the aggregate power demand to the EV power limit PLIM, 

wherein the processing circuit is configured to allow the EVs associated with the two or more agents to be charged based on the comparison.  

However, Potter teaches wherein: the monetary information includes information indicative of a predicted price Xpred; Potter teaches monetary information including a  predicted price. (Potter, See at least: [0043] Information relating to the future price of electricity can include specific market data, pricing from specific electricity suppliers, weather forecast data relating to renewable generation, electric vehicle user behavior data which can all be considered by the price algorithm. [0101] The driver provides feedback to the system: that they will require the vehicle sooner or later than the next prediction, they will need more or less range that the prediction or they wish to optimize the cost or environmental impact of their vehicle recharging [0102] System outputs expected cost to the end-user.)
Potter then teaches prior to charging the EV's, the processing circuit is configured to: determine, based on each of the bids, an aggregate power demand for the interval.  (Potter, See at least: [0075] Load management module manages in real time the power demand and supply at the plurality of charging points.  Potter then teaches a power demand during an interval of time. [0031] Our system addresses these  
Potter then teaches and compare the aggregate power demand to the EV power limit PLIM.  (Potter, See at least:  [0071] The load management module dynamically manages the load on the power grid by taking into account the power demand and supply at the charging points. [0074] Load management module calculates maximum power that can be drawn from each charging point, and the maximum power that can be supplied to the vehicle. [0075] Load management module manages in real time the power demand and supply at the plurality of charging points.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Heitmann and Brooks to include wherein: the monetary information includes information indicative of a predicted price Xpred; prior to charging the EV's, the processing circuit is configured to: determine, based on each of the bids, an aggregate power demand for the interval, and compare the aggregate power demand to the EV power limit PLIM,  
North then teaches wherein the processing circuit is configured to allow the EVs associated with the two or more agents to be charged based on the comparison.  North teaches supplying power to a vehicle or vehicles when the current electrical supply is greater than the demand for power. (North, See at least: [0030] Thus, in some examples, the g2v system 125 described herein may perform a variety of methods in order to condition an electric grid. For example, the g2v system may start an active charging of one or more vehicles when the current condition indicates electric production is greater than electric consumption, and/or may stop an active charging of the one or more vehicles when the current condition indicates electric consumption is greater than electric production.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Heitmann, Brooks, and Potter to include wherein the processing circuit is configured to allow the EVs associated with the two or more agents to be charged based on the comparison, as taught by North.  One of ordinary skill in the art would have recognized as North states [0003] In order to avoid sub-optimal conditions associated with the generation, transmission, and/or distribution of electric power, an electric grid may utilize and/or facilitate the use of demand response systems, load balancing systems, storage systems, and other smart grid systems. For example, an electric grid may maintain components that ensure the grid is balanced, such as during peak conditions or in excess production times during off-peak conditions.
As per claim 16, .
Claims 3 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Heitmann (US 8154246 B1), in view of Brooks (US 9944194 B1), in further view of Potter et al. (US 20210323431 A1), in further view of North et al. (US 20160370806 A1), in further view of Wheatley et al. (US 20190225091 A1).
As per claim 3, Heitman in view of Brooks, Potter, and North teach The charging management system of claim 2.  
Heitman does not disclose wherein in response to the comparison indicating that the aggregate power demand is less than the EV power limit PLIM, the processing circuit is configured to: provide power to each of the EVs according to the desired charging rate PD in the bid corresponding to each EV; 
However North teaches providing power to each of the EV’s in response to a comparison indicating the aggregate power demand is less than the EV power limit. (North, See at least: [0030].)  Then Heitman then teaches the aspect of providing power to each of the EV’s according to the desired charging rate in a bid. (Heitman, see at least: (Column 10, Lines 50-56) This table 400 can be provided in the user interface 201 of FIG. 2. Similar to FIG. 3 and as described above, in the alternative, the charging program 120 may also adjust the charge rate offset 323 automatically. For example, the charging program 120 can determine what is the optimum rate to charge the energy storage unit 122 given the current price level 315 and the remaining charge window 320.In Heitman, the charging program 120 is part of the Agent. (Column 15, Lines 51-53) In Step 670, the charging program 120 can determine the optimal charge rate for the smart charger 114 and instruct the smart charger 114 to charge at this optimal charge rate.) 
Heitman discloses and allocate the excess amount of power to each EV based on the agent monetary value in the bid corresponding to each EV. Heitmann discloses charging a vehicle based on meeting an acceptable agent or user specified bid criteria. (Heitmann, See at least: (Column 15, Lines 10-15)  In Step 640, the charging program 120 can allow the smart charger 114 to start charging the energy storage unit 122 of the vehicle 101 at a price which is at or below the initial price set point 206 adjusted by any individual price elasticity value or price offset value as described above in connection with FIGS. 3-4.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Heitmann, Brooks, and Potter to include wherein in response to the comparison indicating that the aggregate power demand is less than the EV power limit PLIM, the processing circuit is configured to: provide power to each of the EVs according to the desired charging rate PD in the bid corresponding to each EV, as taught by North.  One of ordinary skill in the art would have recognized as North states [0003] In order to avoid sub-optimal conditions associated with the generation, transmission, and/or distribution of electric power, an electric grid may utilize and/or facilitate the use of demand response systems, load balancing systems, storage systems, and other smart grid systems. For example, an electric grid may maintain components that ensure the grid is balanced, such as during peak conditions or in excess production times during off-peak conditions.
Heitman does not discloses determine an excess amount of power to distribute; However Wheatley teaches determining an excess amount of power to distribute. Wheatley teaches determining an excess amount of power to distribute (Wheatley, See 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Heitmann, Brooks, Potter, and North to include determine an excess amount of power to distribute, as taught by Wheatley.  One of ordinary skill in the art would have recognized as Wheatley states [0004] The present invention, however, recognizes that this unused power may be most efficiently supplemented by employing renewable energy sources directly at the point of sale (i.e. at a light post location). A case on point is the growing need for convenient charging stations for electric vehicles.
As per claim 17, claim 17 contains the same limitations as claim 3.  See relevant rejection of claim 3.
Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Heitmann (US 8154246 B1), in view of Brooks (US 9944194 B1), in further view of Potter et al. (US 20210323431 A1), in further view of North et al. (US 20160370806 A1), in further .
As per claim 4, Heitmann in view of Brooks, Potter, North, and Wheatley teach The charging management system of claim 3.  Heitmann does not disclose wherein the processing circuit is configured to set an energy price for all of the EVs equal to the predicted price Xpred.
However Sakamoto teaches wherein the processing circuit is configured to set an energy price for all of the EVs equal to the predicted price Xpred.  Sakamoto teaches setting an energy price to a predicted price for Electric Vehicles.(Sakamoto, See at least: [0082] (1) When a power supply process for supplying desired amounts of power to the high-voltage battery 10 and/or electronic devices during a stop of the vehicle, the power supply process during the vehicle stop is planned by using future predicted power cost information such that cost required in actually supplying the desired amounts of power is predicted. This makes it possible to, with consideration of changing power cost, provide the actual timing when the vehicle-stop power supply process is performed, with the timing when the power cost is lower.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Heitmann, Brooks, Potter, North, and Wheatley to include wherein the processing circuit is configured to set an energy price for all of the EVs equal to the predicted price Xpred, as taught by Sakamoto. One of ordinary skill in the art would have recognized as Sakamoto states [0010] According to this configuration, the predicted power cost information can be used to plan the power supply process, with the process performed. Hence, in consideration of power .
Claims 5 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Heitmann (US 8154246 B1), in view of Brooks (US 9944194 B1), in further view of Potter et al. (US 20210323431 A1), in further view of North et al. (US 20160370806 A1), in further view of Light-Holets et al. (US 20210061121 A1), in further view of Weber et al.  (US 20170246962 A1).
As per claim 5, Heitmann in view of Brooks, Potter, and North teach The charging management system of claim 2. 
 Heitman does not disclose:
 wherein in response to the comparison indicating that the aggregate power is greater than the EV power limit PLIM, the processing circuit is configured to: determine a minimum charging rate Pmin to provide to all of the EVs; charge all of the EVs according to the minimum charging rate Pmin;  

determine a remaining amount of charging capacity, the remaining charging capacity being a difference between the EV power limit PLIM and an amount of power required to charge each of the EVs according to the minimum charging rate Pmin;

and allocate the remaining amount of charging capacity between the EVs based on the agent monetary information in the bid corresponding to each EV.

However, Light-Holets teaches wherein in response to the comparison indicating that the aggregate power is greater than the EV power limit PLIM, the processing circuit is configured to: determine a minimum charging rate Pmin to provide to all of the EVs; charge all of the EVs according to the minimum charging rate Pmin; Light-Holets teaches charging a group of EV’s at a slower predetermined charge rate due to the power grid being over capacity. (Light-Holets, See at least: [0050] At block 618, charge controller 126 determines whether a subset of electric vehicles 102, 102′, 102″ is to be charged based on the capacity of power grid system 10 and the power demand level of electric vehicles 102, 102′, 102″. In one example, charge controller 126 automatically identifies the subset of electric vehicles 102, 102′, 102″ that cannot be charged due to the overload and/or demand charge conditions. For example, when the power demand level of electric vehicles 102, 102′, 102″ is greater than the capacity of power grid system 10, charge controller 126 automatically removes the subset of electric vehicles 102, 102′, 102″ by electrically separating them from power grid system 10 and charges them at a slower predetermined charging rate than a desired charging rate, e.g., using the on-board ICE or the off-board ICE. Thus, it is advantageous that multiple electric vehicles 102, 102′, 102″ are charged in various manners for different subsets of electric vehicles.)
Light-Holets teaches determine a remaining amount of charging capacity, the remaining charging capacity being a difference between the EV power limit PLIM and an amount of power required to charge each of the EVs according to the minimum charging rate Pmin; (Light-Holets, See at least: [0050] For example, when the power 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Heitmann, Brooks, Potter, and North to include the wherein in response to the comparison indicating that the aggregate power is greater than the EV power limit PLIM, the processing circuit is configured to: determine a minimum charging rate Pmin to provide to all of the EVs; charge all of the EVs according to the minimum charging rate Pmin; determine a remaining amount of charging capacity, the remaining charging capacity being a difference between the EV power limit PLIM and an amount of power required to charge each of the EVs according to the minimum charging rate Pmin; as taught by Light-Holets.  One of ordinary skill in the art would have recognized as Light -Holets states [0039] Thus, it is advantageous that although the total amount of charging time is longer this way, the overload and/or demand charge conditions can be avoided. As such, charge controller 126 provides an enhanced power replenishment or recharge strategy for electric vehicles 102.
Weber teaches and allocate the remaining amount of charging capacity between the EVs based on the agent monetary information in the bid corresponding to each EV. Weber teaches prioritizing the charging of vehicles based on vehicles with the highest bid or contract rate. (Weber, See at least: See figure 3.  [0031] In operation 312, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Heitmann, Brooks, Potter, North, and Light-Holets to include and allocate the remaining amount of charging capacity between the EVs based on the agent monetary information in the bid corresponding to each EV, as taught by Weber.  One of ordinary skill in the art would have recognized the need to supply energy first to the EV with higher priority, as Weber states [0005]The method then receives second vehicle data from a second vehicle connected to a second interface, and in response to a comparison of the first vehicle data and second vehicle data indicating higher priority for the second vehicle, redirecting power from the first interface to the second interface.
As per claim 18, claim 18 contains the same limitations as claim 5.  See relevant rejection of claim 5.
Claims 6 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Heitmann (US 8154246 B1), in view of Brooks (US 9944194 B1), in further view of Potter et al. (US 20210323431 A1), in further view of North et al. (US 20160370806 A1), .
As per claim 6, Heitmann in view of Brooks, Potter, North and Light-Holets teaches The charging management system of claim 5.  
Heitmann does not disclose wherein the processing circuit is configured to: determine an energy price for the power provided; and bill all of the EVs the energy price.
However, North teaches wherein the processing circuit is configured to: determine an energy price for the power provided; and bill all of the EVs the energy price.  North teaches charging or billing all of the EV in a fleet a price for energy. (North, See at least: [0040] For example, the g2v system 125 may determine the cost to charge a fleet of electric vehicles that is based on the price (e.g., a current price) for electric power provided by the electric grid, and when the difference between the determined cost to charge the fleet of electric vehicles and a normal cost to the charge the fleet of electric vehicles is greater than a price to provide the fleet of electric vehicles as load capacity to the electric grid, the g2v system 125 may cause the fleet of electric vehicles to be charged.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Heitmann, Brooks, Potter, and Light-Holets to include wherein the processing circuit is configured to: determine an energy price for the power provided; and bill all of the EVs the energy price, as taught by North.  One of ordinary skill in the art would have recognized as North states [0003] In order to avoid sub-optimal conditions associated with the generation, transmission, 
As per claim 19, claim 19 contains the same limitations as claim 6.  See relevant rejection of claim 6.

Novel/Non-Obvious
Claims 7 and 20 are novel/non-obvious for the following reasons:
As per claim 7, none of the art of record, neither alone nor in combination, discloses limitations of: The charging management system of claim 5, wherein the processing circuit is configured to: allocate the remaining amount of charging capacity so that the EV corresponding to the highest bid is charged before an EV with a next highest bid is charged; determine a first charging price for the power provided at the minimum charging rate Pmin;-45-  4815-4482-9113Atty. Dkt. No.: 051583-0936determine a second charging price higher than the first charging price for the remaining amount of charging capacity. determine a rebate amount based on a difference between at a cost of the remaining amount of charging capacity at the second price and a cost of the remaining amount of charging capacity at the first price; and allocate a portion of the rebate amount to each of the EVs that received less power than in the bids corresponding to those EVs.
 With respect to the limitation wherein the processing circuit is configured to: allocate the remaining amount of charging capacity so that the EV corresponding to the highest bid is charged before an EV with a next highest bid is charged; Weber (US 20170246962 A1) teaches prioritizing the charging of vehicles based on vehicles with the highest bid or contract rate.  [0031] In operation 312, the controller compares a contract rate to charge the vehicles based on the input data. If disparity exists between multiple vehicles, the controller will determine a higher priority vehicle and proceed to operation 314. In operation 314, the controller will select a specific vehicle based on the contract rate to charge and flow a current to charge the battery of that vehicle. For example, the controller may prioritize a vehicle with the highest contract rate and charge that battery first. If all vehicles coupled with the charge station have the same contract rate, the controller will proceed to operation 316.
With respect to the limitation of determine a first charging price for the power provided at the minimum charging rate Pmin;-45-4815-4482-9113Atty. Dkt. No.: 051583-0936 Hortop (US 20190039467 A1) teaches charging vehicle batteries at lower or minimum charging rates with a lower corresponding cost rate. [0031] For example, there may be a cost preference for a charging scheme for charging a battery during…the available time period at a slower charging rate and lower electricity cost rate that would result in a longer time at elevated SOC. 
With regards to the limitation of determine a second charging price higher than the first charging price for the remaining amount of charging capacity,  
None of the art of record either alone, nor in combination, teach determine a rebate amount based on a difference between at a cost of the remaining amount of charging capacity at the second price and a cost of the remaining amount of charging capacity at the first price; and allocate a portion of the rebate amount to each of the EVs that received less power than in the bids corresponding to those EVs.
As per claim 20, Claim 20 is substantially similar to claim 7, and is also novel/non-obvious over the prior art of record.  See relevant discussion with respect to claim 7.  
The closest non-patent literature is “Ordered Electric Vehicles Charging Scheduling Algorithm Based on Bidding in Residential Area”, Xiao Cheng.  The article discusses prioritizing the charging of electric vehicles based on the bidding rate level.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625